Title: To Thomas Jefferson from Caesar Augustus Rodney, 6 May 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            Washington May 6th. 1807.
                        
                        Burr is actually in Philada. I have just received a letter from Mr. Dallas of which the following is an
                            extract—“Col. Burr Bollman, &c., are here. I presume a consultation will be held, & that what has been proved
                            or can be proved will decide their future operations.” I flatter myself we shall have ample evidence at the Court to
                            induce a Grand jury who are impartial & intelligent, to find a bill for treason, after which I hope he will be no longer
                            permitted to run at large. Indeed I wrote on for depositions to be hastened from Wood County to fix the only point
                            doubtful with the C. Justice, so that before the Court even we might have him committed for treason. I have sent on to
                            Mr. Kay copies of all indictments for treason in Penna. which could serve him as precedents & insert such papers &
                            information as I apprehended would be material.
                        The circular letters & Interrogatories confided to my charge have been transmitted. In New-York I received
                            instructions from Govr. Clinton agreeably to your request. In New-Jersey I have not yet been fixed with good men. Depestre
                            & Prevost have been since moved to Richmond. Their depositions may be taken on their return. Indeed I delayed sending
                            out the Circulars for sometime, lest they should interfere or create some embarrasments as to the attendance of the
                            witnesses on the Court at Richmond.
                        I recd. a letter from the Secy. of the Treasury advising me that $5,000 would be paid to me by your
                            orders. I presume to meet the extra expences attending Burr’s case and the collection of information, &c. I drew
                            on the Treasury for a retainer of $.150. each to Messrs. Wirt & McCrea, & as the Secy. had stated the money would
                            be paid to my order at Washington or the whole remitted to me at Philada. I requested him to remit me but $1.500 as that
                            would be ample at present time.
                        It would really seem that Federalism had much more connection with Burr’s unprincipled & nefarious projects
                            than I at first could beleive. They serve as a party every where to support him & I think his good natured friends will
                            be very apt to cost him his life. Kay wrote me, at Richmond they had ceased their visits to him (Burr) since the C.
                            justice had been so severely lashed in the papers. I find at Alexandria however the Feds rallied round him & as I
                            expect they will in Philada.
                        I was pleased to hear our District Judge Bedford speak a very different language from the Federal judges in
                            general. He told me, he had no doubt of Burr’s treason & says he can not tell how the C. justice would refuse to commit
                            him. He is fully impressed with the intrusive & alarming nature of this treasonable conspiracy, & declares that the
                            prompt & energetic measures of the Executive meet his warmest approbation. I remain Dear Sir Yours Very Sincerely
                        
                            C. A. Rodney
                            
                        
                    